DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 02/19/2021.  

Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive.  

Regarding the claim interpretations under 35 USC 112(f), the Applicant argues, “Applicant hereby traverses such construction because Applicant has in no way manifested any intent to make claims in means-plus-function form.” (Remarks: pg. 7) The Examiner respectfully disagrees.
The claims as they stand invoke interpretation under 35 USC 112(f) because the claim limitations use generic placeholders (“a data-authentication module”, “cryptographic module”) that are coupled with functional language (“generate data-authentication data”, etc.) without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by a structural modifier. The Applicant has not presented a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f). Therefore, the interpretation is being maintained. 

Regarding claim 1, the Applicant argues, “In that response, Applicant did not attack the references individually, but rather attacked both references, demonstrating that neither reference teaches or suggests “a cryptographic module configured to generate one or more cryptographically signed packets comprising the voice biometric authentication result and the data-authentication data.” (Remarks: pg. 8) The Examiner respectfully disagrees.
Considering the prior art as a whole, Griffin teaches the cryptographic module configured to generate one or more cryptographically signed packets (‘public/private key pair’) comprising the voice biometric authentication result and the data-authentication 
Secondly, this feature is well-known in the art, as admitted by the Applicant’s specification (pg. 10, lines 21-29; ‘Cryptographic signatures are known in the art. For example, the audio transmission device 200 may have an associated private-public cryptographic key pair, with the public key of that pair being provided to connected devices (such as the AP 106) during an initial handshake process. In cryptographically signing the data in this way, the cryptographic device 208 may apply the private cryptographic key of that key pair to the combination of the data-authentication data and the biometric authentication result. Alternatively, the cryptographic module 208 may apply a cryptographic key which is shared secretly with the receiving device (in this case the AP or audio reception module 300, see below).’). This private-public cryptographic key pair is taught by Griffin.
Therefore, the arguments are not persuasive.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a data-authentication module configured to generate data-authentication data” and “a cryptographic module configured to generate one or more…” in claim 1; “a data-authentication module for generating data-authentication data…” and “a user-authentication module for comparing…” in claim 17.
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Skerpac (US 20130132091 A1) in view of Griffin et al. (US 10277400 B1).

Regarding claims 1 and 15, Skerpac teaches:
“An audio transmission device” (par. 0073; Communications system), comprising:
“a first input for obtaining an audio data stream relating to speech from a user to be authenticated, the audio data stream comprising a plurality of data segments” (par. 0104; ‘Embodiments of the system may be implemented in landline, cellular audio, and voice over data channels (e.g., VoIP), as well as other voice architectures (now known or developed in the future). Embodiments of the system can be implemented in multiple system and network architectures as described previously and take advantage of high quality audio processing from improved (future) handsets, high definition audio encoding and the like.’; par. 0105; ‘In a preferred embodiment, the authentication process obtains quality speech input, performs high quality secure signal processing and creates the representative digital forms of both the voice information used for 
“a second input for obtaining a voice biometric authentication result relating to the speech in one or more first data segments of the audio data stream” (par. 0108; ‘In an embodiment, both match results must independently be positive to authenticate the user positively.’);
“a data-authentication module configured to generate data-authentication data (‘token’) for one or more second data segments of the audio data stream” (par. 0100; ‘Each time the user is authenticated, a biometric audio token is created for the user based on the randomly generated phrase.’); and
“an output for outputting the one or more cryptographically signed packets” (par. 0105; ‘In one embodiment, the input information is processed in memory at the remote or local unit, combined into one date and time stamped record, encrypted and, optionally, digitally signed prior to communication with the controller assuming the controller is resident on another machine.’).
However, Skerpac does not expressly teach:
“a cryptographic module configured to generate one or more cryptographically signed packets comprising the voice biometric authentication result and the data-authentication data.”
Griffin teaches:
“a cryptographic module configured to generate one or more cryptographically signed packets comprising the voice biometric authentication result and the data-authentication data” (col. 4, lines 35-67; ‘In one embodiment, a user first captures a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Skerpac’s biometric audio token by incorporating Griffin’s  biometric electronic signature token in order to generate one or more cryptographically signed packets comprising the voice biometric authentication result and the data-authentication data. The combination allows a signing party to enroll in a biometric service, sign a piece of data or content using a public key, that may be tied to a trusted anchor certificate authority, and submit a biometric sample. (Griffin: abstract)

Regarding claim 2 (dep. on claim 1), the combination of Skerpac in view of Griffin further teaches:


Regarding claim 3 (dep. on claim 2), the combination of Skerpac in view of Griffin further teaches:
“wherein the one or more first data segments additionally comprise, for the nth data segment, one or more data segments preceding the nth data segment in the audio data stream” (Skerpac: poar. 0108; ‘DPSS envisions a dynamic biometrics security system whereby the n-dimensional concept using voice processing is modeled, Human Input N and Biometric Input N are simultaneous (i.e. one utterance for both speech recognition and speaker recognition).’).

Regarding claim 4 (dep. on claim 2), the combination of Skerpac in view of Griffin further teaches:
“wherein the one or more second data segments comprise, for the nth data segment only the nth data segment” (Skerpac: par. 0189; ‘If pre-processing of the audio 

Regarding claim 5 (dep. on claim 1), the combination of Skerpac in view of Griffin further teaches:
“wherein the cryptographic module is configured to generate one or more cryptographically signed packets in respect of consecutive data segments in the audio data stream” (Griffin: col. 10, lines 1-24; ‘Generally, the method 40 is used to produce a cryptographic hash of a record and tokenized biometric sample of the signing party which is subsequently signed by the signing party's private key of a public/private key pair.’).

Regarding claim 6 (dep. on claim 1), the combination of Skerpac in view of Griffin further teaches:
“wherein the data-authentication data comprises a hash value for the one or more second data segments” (Griffin: col. 10, lines 1-24; ‘Generally, the method 40 is used to produce a cryptographic hash of a record and tokenized biometric sample of the signing party which is subsequently signed by the signing party's private key of a public/private key pair.’).

Regarding claim 7 (dep. on claim 1), the combination of Skerpac in view of Griffin further teaches:


Regarding claim 8 (dep. on claim 7), the combination of Skerpac in view of Griffin further teaches:
“wherein the acoustic fingerprint comprises one or more of: average zero crossing rate; average spectrum; spectral flatness; prominent tones in one or more frequency bands; the positions of peaks in a time-frequency representation in the audio data; signal power; signal envelope; a rate of change of any of the preceding parameters; and audio phoneme classes” (Griffin: col. 13, lines 46-55; ‘For example, the sensor can be structured to read a fingerprint, voice print, or other biometric marker.’ The acoustic fingerprint parameters are well-known voice print parameters.).

Regarding claim 9 (dep. on claim 1), the combination of Skerpac in view of Griffin further teaches:
“wherein the one or more cryptographically signed packets further comprise an indication of one or more of a start point and an end point in the audio data stream on which the data-authentication data is based” (Skerpac: par. 0105; ‘In one embodiment, the input information is processed in memory at the remote or local unit, combined into one date and time stamped record, encrypted and, optionally, digitally signed prior to 

Regarding claim 10 (dep. on claim 1), the combination of Skerpac in view of Griffin further teaches:
“wherein the cryptographic module is configured to generate the one or more cryptographically signed packets by applying a private key of a private-public key pair to one or more of the voice biometric authentication result and the data-authentication data” (Griffin: abstract; ‘the possession of the private key associated with the public/private key pair used to sign the signed data and the biometric sample of the user that could be matched against the template’).

Regarding claim 11 (dep. on claim 1), the combination of Skerpac in view of Griffin further teaches:
“a second output for outputting at least the one or more second data segments” (Skerpac: par. 0189; ‘If pre-processing of the audio is required as it is in enrollment, then calibration can use the same pre-processing and/or audio segmentation for multiple party conversations.’).

Regarding claim 12 (dep. on claim 1), the combination of Skerpac in view of Griffin further teaches:
“wherein the one or more first data segments relate to a trigger phrase spoken by the user” (Skerpac: par. 0113; ‘In an embodiment, the user requests system access and 

Regarding claim 13 (dep. on claim 1), the combination of Skerpac in view of Griffin further teaches:
“wherein the one or more second data segments relate to a command phrase spoken by the user” (Skerpac: par. 0113; ‘In an embodiment, the user requests system access and the n-dimensional biometric system controller responds with a challenge phrase. The controller determines a phrase and requests that the user speak it.’).

Regarding claim 14 (dep. on claim 1), the combination of Skerpac in view of Griffin further teaches:
“wherein the cryptographic module is configured to generate a cryptographically signed packet comprising the voice biometric authentication result and the data-authentication data” (Griffin: col. 10, lines 1-24; ‘Generally, the method 40 is used to produce a cryptographic hash of a record and tokenized biometric sample of the signing party which is subsequently signed by the signing party's private key of a public/private key pair.’ ‘The generated BEST cryptographically binds the record and the biometric information of the signing party, along with any additional information that the signing party wants to provide, either under the digital signature or in an extension or similar feature. Generally, the method 50 is used to verify a BEST. To verify the signature, the relying party uses the signing party's public key from a valid certificate, computes a 

Regarding claim 16, the combination of Skerpac in view of Griffin further teaches:
“A computer program product, comprising a computer-readable tangible medium, and instructions for performing a method according to claim 15” (Skerpac: par. 0062; ‘A "computer readable medium" should be understood to refer to any object, substance, or combination of objects or substances capable of storing data or instructions in a form in which it can be retrieved and/or processed by a device.’).

Regarding claim 17, the combination of Skerpac in view of Griffin further teaches:
“An audio data reception module” (Skerpac: par. 0073; ‘"Communications system" refers to a system which permits the exchange of information over either significant distances, across multiple devices, or even within components in an embedded device by electronic means, including but not limited to, exchange via a network such as the Internet, a local area network (LAN), wide-area networks (WANs), telephone networks and wherein the communication may occur between a transmitter and receiver using a variety of protocols/electronic means including but not limited to VoIP, POTS (plain old telephone system), cellular and more.’), comprising:
“a first input for receiving, from an audio data transmission module, an audio data stream relating to speech from a user requesting biometric authentication, the audio 
“a second input for receiving, from the audio data transmission module, one or more cryptographically signed packets” (Skerpac: par. 0105; ‘In one embodiment, the input information is processed in memory at the remote or local unit, combined into one date and time stamped record, encrypted and, optionally, digitally signed prior to communication with the controller assuming the controller is resident on another machine.’; Griffin: col. 4, lines 35-67; ‘In one embodiment, a user first captures a biometric sample (e.g., fingerprint, retina scan, voice sample, etc.) from himself or herself. The biometric sample is then tokenized using a tokenization service provider ("TSP") in order to protect the confidentiality of the user's personally identifiable information ("PII").’; col. 10, lines 1-24; ‘Generally, the method 40 is used to produce a cryptographic hash of a record and tokenized biometric sample of the signing party which is subsequently signed by the signing party's private key of a public/private key pair.’ ‘The generated BEST cryptographically binds the record and the biometric information of the signing party, along with any additional information that the signing party wants to provide, either under the digital signature or in an extension or similar 
“a voice biometric authentication result relating to the speech” (Skerpac: par. 0108; ‘In an embodiment, both match results must independently be positive to authenticate the user positively.’); and
“data-authentication data for one or more data segments of the audio data stream” (Skerpac: par. 0100; ‘Each time the user is authenticated, a biometric audio token is created for the user based on the randomly generated phrase.’; Griffin: col. 10, lines 1-24; ‘Generally, the method 40 is used to produce a cryptographic hash of a record and tokenized biometric sample of the signing party which is subsequently signed by the signing party's private key of a public/private key pair.’ ‘The generated BEST cryptographically binds the record and the biometric information of the signing party, along with any additional information that the signing party wants to provide, either under the digital signature or in an extension or similar feature. Generally, the method 50 is used to verify a BEST. To verify the signature, the relying party uses the signing party's public key from a valid certificate, computes a hash of the content (e.g., the tokenized biometric sample and record), and signs the message digest with the signing party's public key.’);
“a data-authentication module for generating data-authentication data for the one or more data segments in the received audio data stream (Skerpac: par. 0100; ‘Each 
“a user-authentication module for comparing the generated data-authentication data to the received data-authentication data and, based on the comparison, determining whether to authenticate the user as an authorised user” (Griffin: col. 10, lines 25-45; ‘The BEST processing system 100 enables biometric authentication and provides assurance, via a biometric comparison of a sample to a reference value, that the signer of the content is the intended signer.’).

Regarding claim 18 (dep. on claim 17), the combination of Skerpac in view of Griffin further teaches:
“a cryptographic module configured to verify that the one or more cryptographically signed packets are signed with a cryptographic signature which corresponds to a stored signature for the audio data transmission module” (Griffin: col. 10, lines 25-45; ‘The BEST processing system 100 enables biometric authentication and provides assurance, via a biometric comparison of a sample to a reference value, that the signer of the content is the intended signer.’ ‘The BEST processing system 100 provides a two-factor authentication system: (1) the public/private key pair used to sign the content and (2) the biometric sample of the signing party for matching against their biometric reference value.’); and
“wherein user-authentication module is further configured to determine whether to authenticate the user as an authorised user based on the verification” (Griffin: col. 10, lines 25-45; ‘The BEST processing system 100 enables biometric authentication and 

Regarding claim 19 (dep. on claim 18), the combination of Skerpac in view of Griffin further teaches:
“wherein the cryptographic module is configured to verify by applying to the one or more cryptographically signed packets a public key of a private-public key pair for the audio data transmission module” (Griffin: col. 10, lines 25-45; ‘The BEST processing system 100 enables biometric authentication and provides assurance, via a biometric comparison of a sample to a reference value, that the signer of the content is the intended signer.’ ‘The BEST processing system 100 provides a two-factor authentication system: (1) the public/private key pair used to sign the content and (2) the biometric sample of the signing party for matching against their biometric reference value.’).

Regarding claim 20, the combination of Skerpac in view of Griffin further teaches:
“an audio transmission device according to claim 1” (Skerpac: par. 0073; ‘"Communications system" refers to a system which permits the exchange of information over either significant distances, across multiple devices, or even within 

Regarding claim 21, the combination of Skerpac in view of Griffin further teaches:
“an audio reception module according to claim 17” (Skerpac: par. 0073; ‘"Communications system" refers to a system which permits the exchange of information over either significant distances, across multiple devices, or even within components in an embedded device by electronic means, including but not limited to, exchange via a network such as the Internet, a local area network (LAN), wide-area networks (WANs), telephone networks and wherein the communication may occur between a transmitter and receiver using a variety of protocols/electronic means including but not limited to VoIP, POTS (plain old telephone system), cellular and more.’).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK . VILLENA
Examiner
Art Unit 2658